Citation Nr: 0108689	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
for headaches claimed as a result of a head injury incurred 
at a VA Medical Center in June 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to May 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 2000 rating action of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran did not incur chronic residuals of a head 
injury as the result of VA hospital care, medical or surgical 
treatment in June 1998.

2.  While the veteran did sustain a head injury in June 1998 
while working at a VA facility as part compensated work 
training (CWT) program, his participation in a CWT program 
was not a program of VA Vocational Rehabilitation under the 
provisions of Chapter 31 of Title 38, United States Code.  


CONCLUSION OF LAW

Entitlement to VA compensation benefits under 38 U.S.C.A. 
§ 1151 for headaches, claimed as a result of a head injury 
incurred at a VA Medical Center in June 1998, is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§  3.358, 3.800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initiated his claim in August 1999, contending 
that compensation benefits for headaches are warranted under 
the provisions of 38 U.S.C.A. § 1151 (West Supp. 2000).  He 
maintains that in June 1998, he struck his head on a bathroom 
overhead shelf after rising from a toilet.  At the time the 
appellant states that he was working as a mason in a 
compensated work therapy program at VA hospital.  Records 
associated with the claims folder include an entry noting 
that the veteran was treated in June 1998 for a very small 
contusion-abrasion after striking his head.  A discharge 
summary dated in June 1998 does not make any reference to any 
head injury.  The summary report does note that, while on the 
domiciliary, the veteran could be found working as a mason at 
that particular facility.  

VA outpatient treatment records dated in July 1998 include 
two entries detailing the veteran's complaints of headaches 
and his reported history of injury the prior month.  

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA hospital 
care, medical or surgical treatment, examination furnished 
the veteran under any law administered by the Secretary, or 
the pursuit of a course of vocational rehabilitation, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 38 
C.F.R. §§ 3.358(a), 3.800(a).

The provisions of 38 U.S.C.A. § 1151(a)(1) were amended, 
effective October 1, 1997, to include the requirement of 
fault, requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  Pub. L. No. 
104-204, § 422(a), 110 Stat. 2926 (1996).  As the veteran's 
claim was raised after October 1, 1997, evidence of VA 
medical negligence or an unforeseen event would be required 
in order for this claim to be granted.

In this case, although there is evidence that the veteran 
sustained a head laceration while working in a CWT program, 
even assuming that he still suffers from chronic residual 
headaches due to that injury, there is no legal basis for the 
grant of the benefit sought.  The injury as described by the 
veteran occurred after he was finished using the toilet while 
participating in a compensated work therapy program.  It did 
not as a result from VA hospital care, medical or surgical 
treatment, or a VA examination.  Simply put, at the time of 
the injury, the veteran had just finished going to the 
bathroom, and he was not receiving VA medical care.  Indeed, 
the veteran has not alleged negligence on the part of a VA 
medical care provider.  Hence, no theory of entitlement 
exists under 38 U.S.C.A. § 1151(a)(1).  

Similarly, however, entitlement is not warranted under 
38 U.S.C.A. § 1151(a)(2) pertaining to disability proximately 
caused by the provision of training as part of a vocational 
rehabilitation program under Chapter 31.  The veteran has no 
service-connected disabilities and is not in receipt of 
Chapter 31 benefits.  Thus, the claimed injury was not 
sustained while participating in a Chapter 31 Vocational 
Rehabilitation program.  38 U.S.C.A. § 3100.  

Hence, the Board finds that there is no legal basis for an 
award of VA disability compensation under the provisions of 
38 U.S.C.A. § 1151 for any disability which could be 
established as a residual of the claimed head injury.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994);  The appeal is without legal merit and 
further development or analysis would not be productive.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


ORDER

Benefits under 38 U.S.C.A. § 1151 for headaches claimed as a 
result of a head injury incurred at a VA Medical Center in 
June 1998 are denied. 


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

